DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-19 and 22 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Zussy et al. (US 2009/0095399 A1). 
Regarding claims 15-19 and 22, Zussy teaches in figure 9 and related text e.g. an appliance (Fig.9) comprising: a first microelectronic component (41; Para. 0062), comprising at least a first planar dielectric layer having a recess of a preselected depth at a periphery of the first microelectronic component (43; Para. 0062) is a first dielectric (44; Para. 0062) that has a recess a periphery of the first component (recess in the first microelectronic 43); and a second microelectronic component (42; Para.0062) comprising a second planar dielectric layer (46; Para.0062), wherein the first dielectric layer (44; Fig.9) is directly bonded to the second dielectric layer (46; Fig.9). wherein the second microelectronic component (42) has an undercut comprising a recess of a preselected depth at a periphery of the second microelectronic component (45 has a recess of a preselected depth at a periphery of the second microelectronic component; Fig.9); wherein the first dielectric layer (44) comprises includes an oxide layer (Para. 0062) as a bonding surface with the second microelectronic component (42), and wherein one or more edges of the oxide layer is recessed or removed and exposes a base layer beneath the oxide layer (44 is removed at the recess of the substrate to show 43 under 44; Fig.9); wherein teaches the first microelectronic component or the second microelectronic component comprises a direct band gap or an indirect band gap (all layers comprise a band gap; Fig.9; Para. 0018); wherein at least one of the first microelectronic component or the second microelectronic component further comprises includes a non-semiconductor material (Para. 0018); the second planar dielectric layer has a recess at a periphery of the second microelectronic component (the second component has a recess at the periphery;45; Fig.9; Para.0062).
Regarding claim 22, Zussy teaches the second planar dielectric layer has a recess at a periphery of the second microelectronic component.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zussy et al. (US 2009/0095399 A1) as applied to claim 15 above and further in view of Kao et al. (US 2017/0200756 A1). 
Regarding claim 20, Zussy does not teach the first microelectronic component and the second microelectronic component each comprise a microelectronic die.
However, Kao teaches the first microelectronic component and the second microelectronic component each comprise a microelectronic die (10 and 20; Fig.1C; Para. 0037). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have a die in a first microelectronic and in a second microelectronic in the device of Zussy as taught by Kao since its very well known in the art to have a die formed in the substrate. 
Allowable Subject Matter
Claims 1-5, 7-13 and 21 are allowed.
Claim 1 is allowed to since the prior art reference does not teach the following limitations: “…the first microelectronic component is comprised of a base semiconductor layer and a dielectric layer with a substantially planar surface, the dielectric layer of the second microelectronic component directly bonded to the dielectric layer of the first microelectronic component, wherein the dielectric layer of the first microelectronic component has an undercut comprising a recess at a periphery of the substantially planar surface of the dielectric layer of the first microelectronic component, such that an area of the substantially planar surface of the dielectric layer of the first microelectronic component is less than the area of a cross-section of the widest portion of the second microelectronic component.…” 
Claim 9 is allowed since the prior art reference does not teach the following limitations: “…the second microelectronic component comprises at least a dielectric layer over a base semiconductor layer, the dielectric layer of the second microelectronic component directly bonded without adhesive to the dielectric layer of the first die component, and wherein the base semiconductor layer of the first die component is recessed to the preselected depth and wherein a periphery of the base semiconductor layer of the second microelectronic component is recessed to a predetermined depth, such that an area of a footprint of the base semiconductor layer of the first die component and an area of a footprint of the base semiconductor layer of the second microelectronic component are each less than an area of the dielectric layer of the first die component and/or an area of the dielectric layer of the second microelectronic component…” 
Response to Arguments
Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/            Primary Examiner, Art Unit 2894